Citation Nr: 1226836	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to higher disability ratings for post-traumatic stress disorder, rated as 30 percent disabling prior to January 5, 2010, and 50 percent disabling from January 5, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his son


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Jackson, Mississippi Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an April 2012 rating decision, the disability rating for the Veteran's PTSD was increased to 50 percent, effective January 5, 2010.  This did not satisfy the Veteran's appeal.


REMAND

The September 2007 rating decision on appeal and other records in the file refer to the report of an August 2007 VA PTSD examination performed at the VA Medical Center (VAMC) in Memphis, Tennessee. The report of this examination, however, is not in the claims files.  In addition, a copy of the report is not contained in Virtual VA. Since this report is relevant to the issue on appeal, further development is warranted before the Board decides the appeal.

The record also reflects that the issue of entitlement to service connection for alcohol abuse has been raised by the record.  Although the RO noted in the Statement of the Case that service connection for alcohol abuse is prohibited by law, the RO has not formally adjudicated the issue of entitlement to service connection for alcohol abuse.  Moreover, the law does not prohibit a grant of service connection for alcohol abuse as secondary to the Veteran's service-connected PTSD.  The issue of entitlement to service connection for alcohol abuse as secondary to the service-connected PTSD is inextricably intertwined with the issue on appeal.  Therefore, it should be developed and adjudicated before the Board decides the Veteran's appeal.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:

1. Provide the Veteran and his representative with all required notice in response to the claim for service connection for alcohol abuse as secondary to the service-connected PTSD.

2. Obtain the report of the VA PTSD (or other mental health) examination of the Veteran performed in August 2007 at the Memphis, Tennessee VAMC. 

3. Undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

4. Undertake any other indicated development.

5. Adjudicate the issue of entitlement to service connection for alcohol abuse as secondary to the Veteran's PTSD and inform the Veteran of his appellate rights respect to the decision.

6. Adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand the Board intimates no opinion as to any ultimate outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

